           Case 1:20-cv-08742-VEC Document 56 Filed 03/29/21 Page 1 of 1
                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC #:
UNITED STATES DISTRICT COURT                                               DATE FILED: 3/29/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 ARIEL ZUCKERMAN,                                               :
                                              Plaintiff,        :
                                                                :
                            -against-                           :
                                                                : 20-CV-8742 (VEC)
 GW ACQUISITION LLC D/B/A G&W                                   :
 INDUSTRIES, MICHAEL MARINOFF, IN HIS :                               ORDER
 INDIVIDUAL AND PROFESSIONAL                                    :
 CAPACITIES, AND ALBERT MALEH, IN HIS :
 INDIVIDUAL AND PROFESSIONAL                                    :
 CAPACITIES.,                                                   :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on March 29, 2021, Plaintiff’s counsel called Chambers to inform the Court

of ongoing discovery disputes;

       IT IS HEREBY ORDERED that a telephone status conference is scheduled for Friday,

April 2, 2021, at 2:00 P.M. All parties and any interested members of the public must attend by

dialing 1-888-363-4749, using the access code 3121171, and the security code 8742. All

attendees are advised to mute their phones when not speaking and to self-identify each time they

speak. Recording or rebroadcasting the proceeding is strictly prohibited by law.



SO ORDERED.
                                                        ________________________
Date: March 29, 2021                                       VALERIE CAPRONI
      New York, New York                                 United States District Judge
